[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




EXHIBIT 10.1




SHARE EXCHANGE AGREEMENT AND PLAN OF MERGER– MOREGAIN PICTURES/CINEMA LIBRE




This Share Exchange Agreement (this “Agreement”) is made and entered into as of
December 19, 2018 by and among and MOREGAIN PICTURES INC., a Nevada corporation
eligible for quotation on the OTC Market (“MP”), MOREGAIN CAPITAL GROUP, a
Nevada corporation, and majority shareholder of MP (“MCG”), and Sceneries
Entertainment Corp. doing business as Cinema Libre Studio, a California
corporation (“CLS” or “Sceneries”), and Ali Yang (“Yang”) and Philippe Diaz
(“Diaz”) as the shareholders of CLS (collectively, the “CLS Shareholders”). MGC,
MP, CLS and the CLS Shareholders are sometimes referred to herein individually
as a “Party” and collectively as the “Parties”.




WHEREAS, MCG is a professional private equity management company specializing in
investment in the areas of life science, casinos & hotels and films and
including, but not limited to, the investment in commercial banks in the capital
markets.




WHEREAS, MP is a publicly traded company on the OTC Markets exchange, and is
owned and controlled by MCG as majority shareholder of MP’s issued and
outstanding stock, and MP’s current Chairman and CEO is Jesse J. Weiner
(“Weiner”). MP specializes in film content creation, film investment and
distribution, and the investment and cooperation in mainstream blockbuster
movies in Hollywood, California. Additionally, MP owns a unique Movie + Finance
+ Internet business profit model which will allow profits to its strategic
partners in film investment, production, and distribution in the United States
and abroad.




WHEREAS, CLS is a production and distribution company of among other things
award-winning, high concept narratives and social issue nonfiction films. CLS
has released over 150 film titles and remains at the forefront of the
independent film movement offering a full array of services to the independent
filmmaker including production, post-production, domestic distribution
(theatrical, home entertainment, digital, and educational) and international
sales. The CLS Shareholders collectively own 100% of the issued and outstanding
stock of CLS (the “CLS Shares”); and




WHEREAS, MP desires to acquire, in a bona fide strategic transaction,
one-hundred percent (100%) of the CLS Shares from the CLS Shareholders in
exchange (the “Share Exchange”) for the issuance  of an aggregate number of
502,324 shares of restricted MP common stock to the CLS Shareholders, (the
“Common Stock” or the “Exchange Shares”) in accordance with the Audit; to
further facilitate the Share Exchange, prior to Closing, MCG will tender for
cancellation and return to treasury the amount of Exchange Shares to be issue to
CLS at Closing;




WHEREAS, the board of directors of each of MP, MCG and CLS have approved this
Agreement and each of them has determined that this Agreement, the Share
Exchange and any other transactions contemplated hereby are advisable and in the
respective best interests of each of MP,  MCG, CLS and their respective
stockholders.








1







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




WHEREAS, as a result of the transactions contemplated hereby, CLS shall become a
wholly-owned subsidiary of MP and concurrently following the Closing, CLS shall
merge with and into MP, and the name of MP shall be changed to Cinema Libre
Studio, Inc.




WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368 of the Internal Revenue
Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall qualify
as a transaction in securities exempt from registration or qualification under
the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”);




WHEREAS, CLS has, at its expense, hired an independent evaluation firm, for the
purpose of undertaking a comprehensive valuation of CLS as of the approximate
date of execution of this Agreement, which has been completed and has indicated
a current valuation in the amount of US$12.76 Million dollars (“Valuation”).




NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:




1.

TERMS OF THE SHARE EXCHANGE




1.1

Share Exchange and Merger




a)

Upon the terms and subject to the conditions as set forth in this Agreement, at
the Closing (as hereinafter defined) the CLS Shareholders shall assign,
transfer, convey, and deliver to MP free and clear of all liens, pledges,
charges and encumbrances, one-hundred percent (100%) of the CLS Shares.   




b)  

In consideration of the transfer of the CLS Shares to MP at the Closing, and
subject to the terms and conditions of this Agreement, and term (d) of this
section, MCG shall cancel and return to treasury that certain number of Exchange
Shares and MP shall issue to CLS Shareholders the Exchange Shares free and clear
of all liens, pledges, charges and encumbrances.




c)

The Exchange Shares shall be allocated at Closing Date according to the
proportional ownership of CLS Shareholders: 49% to Yang and 51% to Diaz.




d)

Based upon the Valuation, as referenced in the recitals hereto the “purchase
price” of the CLS Shares and valuation of CLS is agreed to be US$12.76 Million
dollars, and in consideration of and according to Clause 1.1(e), US$2 Million
dollars will be paid to CLS shareholders as set forth below, therefore, which
will be used as fundamental of calculating for the value of Exchange Shares to
be issued to CLS shareholders by MP, for this term specifically, so accordingly,
the Acquisition Price is US$10.76 Million dollars (Valuation US$12.76 Million
dollars minus US$2Million dollars).





2







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 







e)

Within six months from the Closing Date (as defined below), MP agrees to pay the
original CLS shareholders (Ali Yang and Philippe Diaz) an aggregate $1 million
dollars. No later than the twelfth month anniversary of the Closing Date, MP
shall pay the CLS Shareholders an additional $1 million, for a total cash
payment of $2 million (“Cash”). In the event of termination of this Agreement by
CLS, the original CLS Shareholders shall immediately return the Cash given to
the CLS Shareholders by MP and all Exchange Shares issued to the CLS
Shareholders in accordance with this Agreement.




f)

Upon the terms and subject to the conditions hereof, at the Closing Date, CLS
shall become a wholly owned subsidiary of MP and shall thereafter merge with and
into MP in accordance with Title 7, Chapter 92A of the Nevada Revised Statutes
of the State of Nevada and the separate existence of CLS shall thereupon cease
and MP shall be the surviving entity in the Merger (sometimes referred to herein
as the “Surviving Entity”) and shall possess all the rights, privileges, powers
and franchises of a public as well as of a private nature, and be subject to all
the restrictions, disabilities and duties of each of MP and CLS (together
referred to as the “Constituent Corporations”); and all the rights, privileges,
powers and franchises of each of the Constituent Corporations, and all property,
real, personal and mixed, and all debts due to either of the Constituent
Corporations, on whatever account, as well as for stock subscriptions and all
other things in action or belonging to the Constituent Corporation, shall be
vested in the Surviving Entity; and all property, rights, privileges, powers and
franchises, and all and every other interest shall be thereafter as effectually
the property of the Surviving Entity as they had been of the several and
respective Constituent Corporations.  The parties shall prepare and execute a
plan of merger to effect this reorganization.




1.2

Audit and Evaluation




a)

Within seven (7) days of the execution of this Agreement, CLS agrees to, at its
expense, hire an independent PCAOB professional auditing firm, to be
pre-approved by MP, for the purpose of undertaking a full audit of the books and




records for CLS for the previous three years, including but not limited to an
audit of all copyrights and film titles, assets and liabilities, cash flows,
revenue streams, indebtedness, accounts receivables, all contracts, including
management and employment contracts, any leases and all business operations of
CLS, which audit shall be completed within 30 days thereof (“the Audit”).




b)

All audited materials and valuation materials previously delivered and to be
delivered pursuant to the terms of this Agreement shall, when delivered: (i)
accurately reflect CLS’s financial books and records as of the times and for the
periods referred to therein, (ii) be prepared in accordance with GAAP
methodologies applied on a consistent basis throughout the periods involved,
 (iii) fairly present in all material respects the consolidated financial
position of CLS as of the re





3







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




spective dates thereof and the consolidated results of CLS’s operations and cash
flows for the periods indicated, and (iv) to the extent required for inclusion
in the filings with the Securities and Exchange Commission (“SEC”), will comply
in all material respects with the Securities Act of 1933 (“Securities Act”), and
the published general rules and regulations of the SEC.




c)

The Parties acknowledge that the total assets of CLS shall be definitively
determined in the Audit, but for clarity herein, the Parties agree that CLS
assets shall include all related property including, but not limited to, 100% of
all copyrights to the CLS library of films, and all content management systems,
databases of any kind and all related and account information, all email lists
and forms wherever they exist (“the Film Library”), all income streams from the
exploitation of the Film Library, all financial and bank accounts used, and all
associated trademarks, trade names, service marks and trademark rights, and such
other property as is identified in the Audit (collectively referred to as “the
Property”).




1.3.

The Closing; Closing Date; Effect.




The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of MCG or MCG’s designee on such mutually
agreeable date but in any event not later than three (3) business days after the
satisfaction or waiver of all conditions set forth in Clause 1.5 hereof (the
“Closing Date”).




1.4

Actions at the Closing.




At the Closing Date or, in the case of securities issuances, as soon thereafter
as is practicable:




a)

The CLS Shareholders shall deliver to MP the certificate(s) representing their
CLS Shares, with transfer instructions and stock power.




b)

MCG shall deliver certificates for cancellation of the equivalent amount of
Exchange Shares; and MP shall deliver certificates representing the Exchange
Shares to the CLS Shareholders as soon as practicable.




c)

MP shall deliver to CLS evidence that MP’s board of directors authorizes the
appointment of Philippe Diaz and Ali Yang as additional board directors of MP to
serve immediately following the Closing Date and evidence of the appointment of
each to serve immediately from the Closing Date and for a term of 10 years or
until the next annual meeting of shareholders of MP, unless they or one of them
chooses to resign prior.  The evidence of the appointment after the Closing
date, Diaz shall be appointed at the Closing Date to act as the President of MP
in charge of production distribution, theater cooperation, and film and media
acquisitions, and Diaz shall have the final veto power within his scope of work,
subject to the rules set forth by the Board of Directors of MP.








4







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




d)

MP shall provide CLS with evidence of the authorization of the MP Board to
authorize MP company name to be changed to Cinema Libre Studio, Inc. and a
corporate symbol change. From the date of the name change which shall become
effective upon FINRA approval, MP will be able to conduct business under the
name of Cinema Libre Studio.




e)

The Parties intend that the Exchange Shares to be issued pursuant to this
Agreement in connection with the Exchange, will be issued in a transaction
exempt from registration under the Securities Act, by reason of Section 4(a)(2)
of the Securities Act, and/or Regulation S under the Securities Act, all
recipients of such Exchange Shares, shall be “accredited investors” as such term
is defined under Regulation D and/or “non-US Persons” as such term is defined
under Regulation S.

The MP shares to be issued by MP pursuant to this Agreement have not been
registered and are being issued pursuant to a specific exemption under the
Securities Act, as well as under certain state securities laws for transactions
by an issuer not involving any public offering or in reliance on limited federal
preemption from such state securities registration laws, based on the
suitability and investment representations made by the CLS Shareholders to MP
and MCG. The Exchange Shares of to be issued by MP pursuant to this Agreement
must be held and may not be sold, transferred, or otherwise disposed of for
value unless such securities are subsequently registered under the Securities
Act or an exemption from such registration is available, and that the
certificates representing the Exchange Shares of MP Common Stock issued in the
Share Exchange will bear a legend in substantially the following form so
restricting the sale of such securities:




The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144

promulgated under the Securities Act. The securities have been acquired for
investment and may not be sold or transferred without complying with Rule 144 in
the absence of an effective registration or other compliance under the
Securities Act.




1.5

Closing Covenants and Conditions.




Each of the Parties will use their reasonable best efforts to take all actions
and to do all things necessary to consummate and make effective the transactions
contemplated by this Agreement. In furtherance thereof, CLS will use CLS’s
reasonable best efforts to cause CLS to permit the appointed auditor and
evaluating firm (and MCG and MP if so requested by them) to have full access at
all reasonable times, and in a manner so as not to interfere with the normal
business operations of CLS, to all premises, properties, personnel, books,
records, and contracts of and pertaining to CLS and its business operations. MP
and MGC will treat and hold such information in strict confidence and will not
use any of this information except in connection with this Agreement, and, if
this Agreement is terminated for whatever reason, they shall return to CLS all
such information and any and all copies.








5







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




The obligations of MP and MCG to consummate the transaction contemplated by this
Agreement are subject to satisfaction of the following conditions that:




a)

The representations and warranties made by CLS and the CLS Shareholders are
correct in all material respects at the Closing Date;




b)

The Audit to be conducted pursuant to Clause 1.2 herein is  undertaken and
completed in accordance therewith and is satisfactory and acceptable to MGC and
MP;




c)

MP shall have received all necessary shareholder and Board consents to complete
the transactions contemplated by this Agreement and MP shall have complied with
and made all necessary filings under, the Exchange Act and the Securities Act
and the rules and regulations promulgated thereunder, including the filing with
the SEC of an information statement of the type contemplated by Rule 14c-2 under
the Exchange Act in connection with this Agreement, the Merger and the
Transactions (together with any amendments or supplements thereto, the
“Information Statement”; and




d)

All necessary Closing documents are exchanged between the Parties.







2.  

MANAGEMENT AND OPERATION OF MP POST CLOSING




2.1

Immediately after the Closing Date, Weiner shall remain Chairman and CEO of MP,
and  Diaz shall become President - Production and Distribution and Yang shall
become  President- International Affairs for MP and serving at the direction of
the Board of Directors of MP. The Board of Directors of MP shall consist of five
members (subject to change) including Philippe Diaz and Ali Yang and three
representatives of MCG, with Mr. Jesse Weiner continuing to serve as Chairman of
the Board of Directors (the “Board”). For clarity it is understood that the name
of MP will be changed to Cinema Libre Studio at a mutually appropriate point
after Closing Date.




2.2

The Parties agree that the main purpose of this transaction is to jointly pursue
the strategic expansion and future development of MP and to achieve MP’s goal to
uplist to a nationally recognized stock exchange (eg NASDAQ) as soon as is
practicable. To achieve this goal the Board will create a five (5) year
expansion and marketing strategy plan including movie investment and
distribution and shall set certain annual profit margin goals for the business,
to be determined in the Board’s discretion (“Profit Margin Goals”).  




2.3

Diaz and Yang will make reasonable efforts to reach the annual Profit Margin
Goals and to work diligently with the Board to achieve the overall objectives of
MP and to the extent that Diaz and Yang do not or cannot meet these goals, they
each agree to be subject to the resolutions and decisions of the Board relating
thereto, provided that such resolution and/or decision of the Board shall not be
in derogation of any other clause or terms of this Agreement.





6







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 







2.4

According to the operating budget which shall be approved by the Board, the
source of funds and funds must be approved by the Board.




2.5

Within reasonable time, after the Closing Date, the Parties agree that the
operations of MP shall be relocated to CLS’s current leased premises.




3.

LOCK UP




3.1

Unless otherwise agreed between the Parties in writing, the CLS Shareholders
agree to the following lock up provisions herein in relation to all sales of the
Exchange Shares;




a)

0% within the first year after the Closing Date




b)

No more than 20% within the second year after the Closing Date




c)

No more than 20% within the third year after the Closing Date







d)

No more than 30% within the fourth year after the Closing Date

 

e)

No more than 30% within the fifth year after the Closing Date




All leak out of Exchange Shares held by CLS Shareholders shall be further
subject to the terms and conditions of Rule 144 and all rules related to the
sale of restricted shares by affiliates of MP, including but not limited to the
1% per quarter volume limitation applicable to affiliates.




3.2

At any time, including after the expiration of any lock-up period applicable to
the Exchange Shares, MCG shall have a right of first refusal (“ROFR”) to
repurchase any shares proposed to be sold by the CLS Shareholders. If CLS
Shareholders determine they wish to sell any of the Exchange Shares they shall
provide 20 days written notice to MCG and MCG shall have 10 days to either
affirm or deny their ROFR and shall have an additional 30 days to provide the
consideration for the shares offered under the ROFR. If MCG decides not to
purchase, then CLS Shareholders shall be permitted to sell the Exchange Shares
privately or publicly in the market, so long as all such sales are in compliance
with applicable securities regulations related to resale.




4.

REPRESENTATIONS AND WARRANTIES




4.1

CLS and the CLS Shareholders, hereby severally and not jointly, represent and
warrant to MCG and MP as follows;




a)

CLS is a company duly incorporated, validly existing, and in good standing under
the laws of California and has the corporate power and is duly authorized under
all applicable laws, regulations, ordinances, and orders of public authorities
to carry on its business in all material respects as it is now being
conducted.  The execution and delivery of this Agreement does not, and the
consummation of the transactions





7







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




contemplated hereby will not, violate any provision of CLS’s Articles of
Incorporation or Bylaws, or similar documents. CLS has taken all actions
required by law, its Certificate of Incorporation or Bylaws, or otherwise to
authorize the execution and delivery of this Agreement.  CLS has full power,
authority, and legal capacity and has taken all action required by law, its
Articles of Incorporation or Bylaws, and otherwise to consummate the
transactions herein contemplated.




b)

The authorized capital stock of CLS consists of: (i) 10,000 shares of common
stock, par value $1.00, of which 5,000 shares of common stock are issued and
outstanding immediately prior to the Share Exchange. The issued and outstanding
shares are validly issued, fully paid, and non-assessable and not issued in
violation of the preemptive or other rights of any person. As of the date of
this Agreement, there are no outstanding warrants or options.







c)

CLS has no subsidiaries or predecessor corporations at Closing.




d)

CLS and the CLS Shareholders have full power and authority to execute and
deliver this Agreement and to perform their obligations under it, and that this
Agreement constitutes the valid and legally binding obligation of CLS and CLS
Shareholders, enforceable in accordance with its terms and consideration.




e)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by it will constitute a default under or require any
notice under any agreement to which CLS is a party or by which CLS is bound.




f)

CLS Shareholders are both the record and beneficial owners of the CLS Shares.
Such CLS Shareholders are not the record or beneficial owners of any other
shares of CLS. Such CLS Shareholders have and shall transfer at the Closing,
good and marketable title to the CLS Shares, free and clear of all liens,
claims, charges, encumbrances, pledges, mortgages, security interests, options,
rights to acquire, proxies, voting trusts or similar agreements, restrictions on
transfer or adverse claims of any nature whatsoever, excepting only restrictions
on future transfers imposed by applicable law.




g)

CLS owns or controls, and has good and marketable title to all assets and
property.




h)  

CLS has duly allowed for all taxation reasonably foreseeable and CLS has made
any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.

 

The books and records, financial and otherwise, of CLS are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.





8







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




 

All of CLS’s assets are reflected on its financial statements, and CLS has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which is not reflected on its financial statements.




i)

Neither CLS or CLS Shareholders are in conflict with, or in default or violation
of, nor has it received, since their respective formations, any written notice
of any conflict with, or default or violation of, any applicable Law by which it
or any property or asset of is bound or affected, including, without limitation,
consumer protection, insurance or securities laws, or any contract.




j)

The information concerning CLS set forth in this Agreement is complete and
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to make the statements
made, in light of the circumstances under which they were made, not misleading.




k)

As of the date of this Agreement, (a) there has not been any material adverse
change in the business, operations, properties, assets, or condition (financial
or otherwise) of CLS; and (b) CLS has not: (i) declared or made, or agreed to
declare or make, any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its shares; (ii) made any material change in its method of
management, operation or accounting; (iii) entered into any other material
transaction other than in the ordinary course of its business; or (iv) made any
increase in or adoption of any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement made to, for, or with its officers, directors, or employees.

 

l)

Prior to the Closing, any and all actions, suits, proceedings, or investigations
pending or, threatened by or against CLS or affecting CLS or its assets or
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind,
shall be settled and resolved. CLS does not have any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality.

 

m)

The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of any indenture, mortgage, deed of trust, or other material agreement, or
instrument to which CLS is a party or to which any of its assets, properties or
operations are subject.




n)

To the best of its knowledge, CLS has complied with all applicable statutes and
regulations, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
CLS or





9







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




except to the extent that noncompliance would not result in the occurrence of
any material liability for CLS  This compliance includes, but is not limited to,
the filing of all reports to date with federal and state securities authorities.

 

o)

The Board of Directors of CLS has authorized the execution and delivery of this
Agreement by CLS and has approved this Agreement and the transactions
contemplated hereby.




p)

 This Agreement and all agreements and other documents executed by CLS in
connection herewith constitute the valid and binding obligation of CLS,
enforceable in accordance with its or their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.




4.2.

MCG and MP represent and warrant to as of the date of this Agreement that:




a)

MP is a corporation duly organized, validly existing and in good standing under
the laws of Nevada, and has all requisite corporate power and authority to own
its properties and assets and governmental licenses, authorizations, consents
and approvals to conduct its business as now conducted and is duly qualified to
do business and is in good standing in each jurisdiction in which the nature of
its activities makes such qualification and being in good standing necessary,
except where the failure to be so qualified and in good standing will not have a
Material Adverse Effect on the activities, business, operations, properties,
assets, condition or results of operation of MP. “Material Adverse Effect”
means, when used with respect to MP, any event, occurrence, fact, condition,
change or effect, which, individually or in the aggregate, would reasonably be
expected to be materially adverse to the business, operations, properties,
assets, condition (financial or otherwise), or operating results of MP, or
materially impair the ability of MP to perform its obligations under this
Agreement, excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement; or (ii) changes in the U.S. securities markets generally.




b)

The authorized capital stock of MP consists of: (i) 780,000,000 shares of common
stock, par value $0.001, of which 7,180,199 shares of common stock are issued
and outstanding immediately prior to the Share Exchange; and (ii) 20,000,000
shares of preferred stock, par value $0.001, of which there are no shares of
preferred stock which are issued and outstanding immediately prior to the Share
Exchange.




c)

All of the issued and outstanding shares of common stock of MP immediately prior
to this Share Exchange are, and all shares of common stock of MP when issued in
accordance with the terms hereof will be, duly authorized, validly issued, fully
paid and non-assessable, will have been issued in compliance with all applicable
U.S. federal and state securities laws and state corporate laws, and will have
been issued free of preemp





10







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




tive rights of any security holder.  The issuance of all of the shares of MP
described in this Agreement have been, or will be, as applicable, in compliance
with U.S. federal and state securities laws and state corporate laws.




d)

MP and MCG each has full corporate power and authority to execute and deliver
this Agreement and all agreements, instruments, and other documents to be
executed and delivered in connection with the transactions contemplated hereby
and therefore and to perform their obligations under it, and that this Agreement
constitutes the valid and legally binding obligation of them, enforceable in
accordance with its terms and consideration.MP is not a party to or engaged in
any legal action, suit, investigation or other proceeding by or before any
court, arbitrator or administrative agency and has no knowledge of any such
threatened action in relation to MP.




e)

MP is not in conflict with, or in default or violation of, nor has it received,
since their respective formations, any written notice of any conflict with, or
default or violation of any applicable Law by which it or any property or asset
of is bound or affected, including, without limitation, consumer protection,
insurance or securities laws, or any contract.




f)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will constitute a default under or
require any notice under any agreement to which it is a party or by which it is
bound.




g)

MP has complied with all applicable federal and state securities laws and
regulations, including being current in all of its reporting obligations under
federal securities laws and regulations; and all prior issuances of securities
have been either registered under the Securities Act, or exempt from
registration.




5.

INDEMNITIES




5.1

MCG and MP shall indemnify, hold harmless, and defend CLS and CLS Shareholders
from and against any and all liability, claims, costs and damages and attorney’s
fees arising from MCG’s or MP’s breach of any of the covenants, representations
and warranties  pursuant to this Agreement. MCG’s or MP’s indemnity obligations
shall be contingent on CLS or CLS Shareholders providing MCG or MP timely notice
of any claim for which CLS or CLS Shareholders seek indemnity. In no event shall
any such indemnification payments exceed $250,000 in the aggregate from MP and
MCG, except for any financial commitment to CLS and CLS Shareholders. No claim
for indemnification may be brought under this Section 5.1 unless all claims for
indemnification, in the aggregate, total more than $10,000.




5.2

CLS and CLS Shareholders shall indemnify, hold harmless, and defend MCG and MP
from and against any and all liability, claims, costs and damages and attorney’s
fees arising at any time in connection with the CLS Shares, or for CLS or CLS
Shareholder’s breach of any of the covenants, representations and warranties to
MCG or MP pursuant to this Agreement, and for





11







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




any and all liabilities, costs claims, debts, and obligations, including but not
limited to employee compensation, taxes and leasing costs relating to CLS and
not disclosed during the Audit. CLS and CLS Shareholders indemnity obligations
shall be contingent on MP or MCG providing CLS timely notice of any claim for
which MCG or MP seeks indemnity.




6.

SURVIVAL




The respective representations, warranties, covenants and agreements of each of
the parties to this Agreement (except covenants and agreements which are
expressly required to be performed

and are performed in full on or before the Closing Date) shall expire on the
first day of the ten-year anniversary of the Closing Date (the “Survival
Period”). The right to indemnification, payment of damages or other remedy based
on such representations, warranties, covenants, and obligations will not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement, with respect to the accuracy or
inaccuracy of or compliance with, any such representation, warranty, covenant,
or obligation. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants,
and obligations.




7.

CONFIDENTIALITY




Each party to this Agreement shall take all reasonable precautions to maintain
the confidentiality of the negotiation or existence of this Agreement, the
identity of the parties to this Agreement and any non-public information
concerning the other parties or their affiliates, advisors or partners provided
to or discovered. Each party to this Agreement shall not disclose any such
information acquired, however acquired, to anyone other than those professional
advisors directly involved in the investigation, negotiation and execution of
the transaction contemplated by this Agreement, except where directed by a court
or appropriate law enforcement authority.




8.

NOTICES




Any notice or other communication required or permitted hereunder shall be in
writing and shall be deemed to have been duly given on the date of service if
served personally or five days after mailing if mailed by first class United
States mail, certified or registered with return receipt requested, postage
prepaid, and addressed to the parties to the address listed after parties name.




9.

EXPENSES




Except as otherwise expressly contemplated in this Agreement, each party shall
bear its own costs and expenses incurred in connection with this Agreement and
the transaction contemplated hereby and thereby.








12







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




10.

BINDING EFFECT 




This Agreement shall be binding upon the successors and assigns of the Parties.




11.

APPLICABLE LAW




This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada. Each party irrevocably submits to the
exclusive jurisdiction of the courts of Nevada in relation to any legal
proceeding arising out of or relating to this Agreement or the Transactions
contemplated herein.  




12.

COUNSEL  




Each party hereto acknowledges that it has received, or has had adequate
opportunity to receive, the advice of its respective tax and legal counsel
regarding the transaction contemplated or referenced herein and all related
documents.




13.

FORCE MAJEURE  




No party shall be liable for any failure to perform its obligations in
connection with any action described in this Agreement, if such failure results
from any act of God, war, riot, civil unrest, flood, earthquake, or other cause
beyond such party’s reasonable control.




14.

ASSIGNMENT; SUCCESSORS AND ASSIGNS




Neither party may assign its rights and benefits under this Agreement without
permission from the other party. This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.




15.

SEVERABILITY




This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
so as to be valid and enforceable.








13







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 




16.

 ENTIRE AGREEMENT




This Agreement, including any attached exhibits, embodies the entire agreement
and understanding of the Parties with respect to its subject matter and
supersedes all prior discussions, agreements, and undertakings between the
Parties.  Any amendments to this Agreement must be in writing and signed by both
parties.




17.

AMENDMENTS AND WAIVERS




Except as otherwise provided herein, no amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto. No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any such prior or subsequent occurrence.




18.

FURTHER ASSURANCES




The Parties shall further cooperate with each other and use their respective
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, necessary, proper or advisable on their part
under this Agreement and applicable Laws to consummate the Exchange and the
other transactions contemplated by this Agreement as soon as practicable,
including preparing and filing as soon as practicable all documentation to
effect all necessary notices, reports and other filings and to obtain (in
accordance with this Agreement) as soon as practicable all necessary consents,
registrations, approvals, permits and authorizations as may be agreed upon by
the Parties.










SIGNATURE PAGE FOLLOWS








14







--------------------------------------------------------------------------------

[mgpc_ex10z1002.gif] [mgpc_ex10z1002.gif] 










IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first above
written.




[mgpc_ex10z1004.gif] [mgpc_ex10z1004.gif]





15





